EXHIBIT 10.32

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT by and among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (the “Company”), AFFINION GROUP, INC., a Delaware corporation and
wholly-owned subsidiary of the Company (“Affinion”, together with the “Company,”
the “Companies”), and Greg Miller (“Executive”) (collectively the “Parties”) is
made as of December 16, 2013 (the “Effective Date”).

WHEREAS, the Companies desire to employ Executive pursuant to the terms,
provisions and conditions set forth in this employment agreement (the
“Agreement”); and

WHEREAS, Executive desires to accept his employment on such terms, provisions
and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

Section 1. Employment Period. Subject to earlier termination in accordance with
Section 3 of this Agreement, Executive shall be employed by the Companies for a
period commencing on January 20, 2014 (the “Start Date”) and ending on the first
anniversary of the Start Date (the “Employment Period”); provided, however, that
the Employment Period shall automatically be renewed for successive one (1) year
periods thereafter unless either the Company or Executive gives at least ninety
(90) days’ written notice of its intention not to renew the Employment Period.
Upon Executive’s termination of employment with the Company for any reason,
Executive shall, at the request of the Company, immediately resign all positions
with the Companies or any of their respective subsidiaries or affiliates,
including any position as a member of any of the Companies’ Board of Directors.

Section 2. Terms of Employment.

(a) Position. During the Employment Period, Executive shall serve as Executive
Vice President and Chief Financial Officer of the Company and will perform such
duties and exercise such supervision with regard to the business of the Company
as are associated with such positions, including being responsible for the
general financial matters of the Company and its subsidiaries and such other
duties as may be prescribed from time to time by the Chief Executive Officer of
the Company reasonably consistent with such positions. Executive shall report
directly to the Chief Executive Officer of the Company. If reasonably requested
by the Company’s Board of Directors (the “Board”), Executive hereby agrees to
serve (without additional compensation) as an officer and director of any member
of the “Affinion Group” (as defined in Section 5(a) below).

(b) Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for his positions,
subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with his
positions and such other services consistent with his positions, as shall be
assigned to him from time to time by the Board. Executive agrees to devote all
of his business time to the business and affairs of the Companies and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently his responsibilities and obligations hereunder. Notwithstanding
the foregoing, nothing herein shall prohibit Executive from (i) serving on civic
or charitable boards or committees and (ii) managing personal investments, so
long as such activities do not materially interfere with the performance of
Executive’s responsibilities hereunder. In addition, subject to the approval of
the Chief Executive Officer and General Counsel of the Company in their sole
discretion, if Executive is requested to join the board of directors of another
private, or public company or investment fund (an “Entity”) and will be able to
perform his duties hereunder despite the effort required for such board
position, Executive may serve as a board member of said Entity.

(c) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to Four Hundred Thousand Dollars
($400,000), less all applicable withholdings, which shall be paid in accordance
with the customary payroll practices of the Company (as in effect from time to
time, the “Annual Base Salary”). The Annual Base Salary shall be subject to
annual review and increases, and the Annual Base Salary shall not be reduced
without Executive’s consent, unless the reduction is related to a broader
compensation reduction that is not limited to Executive and does not exceed 10%
of his Annual Base Salary. For purposes of this Agreement, the definition of
Annual Base Salary shall include all such increases, if any.

(ii) Bonuses. During the Employment Period, the Company shall establish a bonus
plan for each fiscal year of the Company (each, the “Plan”) pursuant to which
Executive will be eligible to receive an annual bonus (the “Bonus”). The
Compensation Committee of the Board will administer the Plan and at such time as
the Company becomes subject to Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), establish in advance performance objectives for
each year in accordance with Section 162(m) of the Code. In the event that the
Company achieves the target established in the Plan based on actual performance,
Executive shall be eligible to receive a Bonus in an amount equal to 100% of
Executive’s Annual Base Salary (“Target

--------------------------------------------------------------------------------

Bonus”). Subject to Section 4, Executive will be entitled to receive the Bonus
only upon the Company’s achievement of the specified performance objectives and
if Executive is employed on the last day of the applicable fiscal year. The
Bonus shall become payable in the following fiscal year on or before March 15
provided that the Compensation Committee certifies that the Company has achieved
the applicable performance objectives and determines the amount of the bonus
that shall be paid to each executive entitled to receive a bonus for the
applicable fiscal year. Notwithstanding the foregoing, Executive’s Bonus for
2014 shall equal $400,000, subject to applicable taxes, and be paid in such
amount.

(iii) Signing Bonus. In addition, the Company shall pay to Executive a one-time
signing bonus of One Hundred Thousand Dollars ($100,000) (the “Signing Bonus”).
The Signing Bonus shall be paid by the Company to Executive upon the completion
of ninety (90) days of employment following the Start Date; provided, however,
that in the event that Executive’s employment is terminated by the Company for
Cause (as defined below) or by Executive other than for Good Reason (as defined
below) prior to the date that is eighteen (18) months following the Start Date,
Executive shall promptly repay the full amount of the Signing Bonus to the
Company.

(iv) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Companies to the extent
applicable generally to other senior executives of the Companies (except
severance plans, policies, practices, or programs) subject to the eligibility
criteria set forth therein, as such may be amended or terminated from time to
time.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of his duties hereunder provided that Executive provides all
necessary documentation in accordance with the Companies’ policies.

(vi) Car Allowance. During the Employment Period, Executive shall be eligible to
receive a monthly car allowance equal to $1,445.00, subject to applicable taxes,
in accordance with the Companies’ policy.

(vii) Equity Awards. During the Employment Period, Executive will be eligible to
receive equity awards under the Affinion Group Holdings, Inc. 2007 Stock Award
Plan, as amended (the “Plan”), or such other equity plan of the Companies as in
effect from time to time, which will be determined by the Board (or its
designee), in its sole discretion, and communicated to you under separate cover.
As soon as practicable following the Start Date and subject to the approval of
the Compensation Committee of the Company, Executive will be granted a
Restricted Stock Unit (RSU), which number of shares shall equal $595,500 divided
by the fair market value of the common stock on the date of grant as determined
by the Board of Directors. Such RSUs will vest as follows: One-half on the first
anniversary of the grant date and one-half on the second anniversary of the
grant date; provided, however, that in the event that Executive’s employment is
terminated by the Company for Cause (as defined below) or by Executive other
than for Good Reason (as defined below) after the second anniversary of the
grant date and prior to the third anniversary of the grant date, Executive shall
promptly repay $198,500 to the Company. Executive may make an election to
receive cash in lieu of the shares otherwise deliverable at the time of vesting
as set forth in the Restricted Stock Unit agreement to be issued to Executive at
the time of grant.

Section 3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(g) and 10(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means (i) Executive’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident or health plan covering employees of the
Companies.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) conviction of a felony or a crime of moral turpitude;
(ii) conduct that constitutes fraud or embezzlement; (iii) willful misconduct or
willful gross neglect; (iv) continued willful failure to substantially perform
his duties as Executive Vice President and Chief Financial Officer; or (v) a
material breach by Executive of this Agreement; provided that in the event of a
termination pursuant to clause (iv) or (v), to the extent such failure to
perform duties or material breach is subject to cure, the Company shall have
notified Executive in writing describing such failure to perform duties or
material breach and Executive shall have failed to cure such failure to perform
or breach within 30 days after his receipt of such written notice.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon 60 days’ prior written notice following the
occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Companies without Executive’s consent:
(i) any material failure of the Companies to fulfill their obligations under
this Agreement, (ii) a material and adverse change to, or a material reduction
of, Executive’s duties and responsibilities to the Companies, (iii) a reduction
in Executive’s

--------------------------------------------------------------------------------

Annual Base Salary or Target Bonus (excluding any diminution related to a
broader compensation reduction that is not limited to Executive specifically and
that is not more than 10% in the aggregate or any diminution to which Executive
consented) or (iv) the relocation of Executive’s primary office to a location
more than 35 miles from the prior location; provided that any such event shall
not constitute Good Reason unless and until Executive shall have provided the
Companies with notice thereof no later than 60 days following the occurrence of
such event and the Companies shall have failed to remedy such event within 30
days of receipt of such notice.

(e) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon 90 days’ prior written notice.

(f) Termination as a Result of Non-Renewal of the Employment Period by the
Company. The expiration of the Employment Period, and the termination of
Executive’s employment upon the date of such expiration, on account of the
Company giving notice to Executive of its desire not to extend the Employment
Period in accordance with Section 1, shall be treated for purposes of this
Agreement as a termination without Cause pursuant to Section 4(a).

(g) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

(h) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to
Section 3(g), as the case may be, (ii) if Executive’s employment is terminated
by reason of death, the date of death, and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration, on account of the Company giving notice to Executive of its
desire not to extend the Employment Period in accordance with Section 3(f).

Section 4. Obligations of the Company upon Termination.

(a) With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than sixty (60) days following the Date of Termination in a lump sum to
the extent not previously paid, (A) the Annual Base Salary through the Date of
Termination, and (B) the Bonus earned for any fiscal year ended prior to the
year in which the Date of Termination occurs, provided that Executive was
employed on the last day of such fiscal year (“Accrued Obligations”); and

(ii) The Company will pay Executive, an amount equal to 100% of the sum of
(A) Executive’s Annual Base Salary and (B) Executive’s Target Bonus (the
“Severance Payments”) such amounts to be paid on a monthly basis over a
twenty-four (24) month period.

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the following severance payments and/or benefits: the Company shall pay
Executive or his legal representatives (i) the Accrued Obligations; (ii) a lump
sum equal to 100% of Executive’s Annual Base Salary; and (iii) the continuation
of death or Disability benefits thereafter in accordance with the terms of such
plans of the Companies then in effect (the payments and benefits described in
clauses (ii) and (iii), the “Severance Benefits”). Thereafter, the Companies
shall have no further obligation to Executive or his legal representatives.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Companies shall have no further obligations to Executive other than for
payment of the Accrued Obligations and any indemnification rights he may have
pursuant to Section 9.

--------------------------------------------------------------------------------

(d) Separation Agreement and General Release. The Company’s obligations to make
payments under Sections 4(a)(ii) or 4(b) are conditioned on Executive’s or his
legal representative’s executing a separation agreement and general release of
claims against the Companies and their respective affiliates (and their
respective officers and directors) in a form substantially similar to that
attached hereto as Exhibit A, subject to changes as maybe warranted to be made
to such release to preserve the intent thereof for changes in applicable laws;
provided, that, if Executive should fail to execute (or revokes) such release
within sixty (60) days following the Date of Termination, the Company shall not
have any obligation to provide the Severance Payments or Severance Benefits
contemplated under this Section 4. The Severance Payments or Severance Benefits,
as the case may be, shall be paid in full or begin to be paid, as the case may
be, on the first payroll period occurring after Executive executes such release
and Executive does not revoke such release within seven (7) days after executing
such release; provided, further, that, if the Date of Termination occurs within
the last sixty (60) days of any calendar year, then any Severance Payments that
are otherwise payable during such sixty (60) day period shall be accumulated and
paid, as the case may be, on the first payroll period occurring in the calendar
year following the Date of Termination subject to Executive’s (or his legal
representative’s) executing and not revoking such separation agreement and
release.

(e) Notwithstanding the foregoing, if all or any portion of the payments and/or
benefits due under this Section 4 are determined to be “nonqualified deferred
compensation” subject to Section 409A of the Code, and the Company determines
that Executive is a “specified employee” as defined in Section 409A(a)(2)(B)(i)
of the Code and the final regulations promulgated thereunder (the “Treasury
Regulations”) and other guidance issued thereunder, then such payments and/or
benefits (or portion thereof) shall commence no earlier than the first day of
the seventh month following Executive’s termination of employment (with the
first such payment being a lump sum equal to the aggregate payments and/or
benefits Executive would have received during such six-month period if no such
payment delay had been imposed). For purposes of this Section 4(e), “termination
of employment” shall mean Executive’s “separation from service”, as defined in
Section 1.409A-1(h) of the Treasury Regulations, including the default
presumptions thereunder.

Section 5. Restrictive Covenants.

(a) Non-Solicitation. During the Employment Period and ending on the third
anniversary of the Executive’s termination of employment with the Company for
any reason, Executive shall not directly or indirectly through another person or
entity (i) induce or attempt to induce any employee of the Companies and their
respective affiliates (collectively, the “Affinion Group”) to leave the employ
of the Affinion Group, or in any way interfere with the relationship between the
Affinion Group, on the one hand, and any employee thereof, on the other hand,
(ii) hire any person who was an employee of the Affinion Group or (iii) induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Affinion Group to cease doing business with the Affinion Group, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Affinion Group, on the
other hand.

(b) Non-Competition. Executive acknowledges that, in the course of his
employment with the Affinion Group, Executive has become familiar, or will
become familiar, with the Affinion Group’s “Confidential Information” and that
such Executive’s services have been and will be of special, unique and
extraordinary value to the Affinion Group. Therefore, Executive agrees that,
during the Employment Period and ending on the second anniversary of Executive’s
termination of employment with the Company for any reason (the “Non-Compete
Period”), Executive shall not, directly or indirectly, engage in any business
that markets, provides, administers or makes available affinity-based membership
programs, affinity-based insurance programs, benefit packages as an enhancement
to financial institutions or other customer accounts or loyalty-based
programs(whether as of the date hereof or during the Non-Compete Period),
anywhere in the world in which the Affinion Group is doing business. For
purposes of this Section 5(b), the phrase “directly or indirectly, engage in”
shall include any direct or indirect ownership or profit participation interest
in such enterprise, whether as an owner, stockholder, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, licensor of technology or otherwise;
provided, however, that nothing in this Section 5(b) shall prohibit Executive
from being a passive owner of not more than 5% of the outstanding stock of any
class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his employment with the Companies or
at any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company or as required by law or legal process. Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft. Executive
shall deliver to the Company at the termination of his employment with the
Company, or at any time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information or the “Work Product”
(as defined in Section 5(e)(ii)) of the business of the Affinion Group that
Executive may then possess or have under his control.

(d) Proprietary Rights. Executive recognizes that the Affinion Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Affinion Group and Executive in writing. Executive expressly agrees that any
Work Product made or developed by Executive or his agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product,

--------------------------------------------------------------------------------

shall be the property of and inure to the exclusive benefit of the Affinion
Group. Executive further agrees that all Work Product developed by Executive
(whether or not able to be protected by copyright, patent or trademark) during
the course of his employment with the Companies, or involving the use of the
time, materials or other resources of the Affinion Group, shall be promptly
disclosed to the Affinion Group and shall become the exclusive property of the
Affinion Group, and Executive shall execute and deliver any and all documents
necessary or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that become known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Affinion Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Affinion Group or any predecessors thereof
concerning (A) the business or affairs of the Affinion Group, (B) products or
services, (C) fees, costs and pricing structures, (D) designs, (E) analyses,
(F) drawings, photographs and reports, (G) computer software, including
operating systems, applications and program listings, (H) flow charts, manuals
and documentation, (I) databases, (J) accounting and business methods,
(K) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (L) customers
and clients and customer or client lists, (M) other copyrightable works, (N) all
production methods, processes, technology and trade secrets, and (O) all similar
and related information in whatever form. Confidential Information will not
include any information that has been published in a form generally available to
the public (except as a result of Executive’s unauthorized disclosure) prior to
the date Executive proposes to disclose or use such information. Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

(ii) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Affinion Group’s actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Companies together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

Section 6. Non-Disparagement. During the period commencing on the Effective Date
and continuing until the third anniversary of the Executive’s termination of
employment for any reason, neither Executive nor his agents, on the one hand,
nor the Companies formally, or their respective senior executives or board of
directors, on the other hand, shall directly or indirectly issue or communicate
any public statement, or statement likely to become public, that maligns,
denigrates or disparages the other (including, in the case of communications by
Executive or his agents, any of the Companies’ officers, directors or
employees). The foregoing shall not be violated by truthful responses to legal
process or governmental inquiry or by private statements to any of the
Companies’ officers, directors or employees; provided, that in the case of
Executive, such statements are made in the course of carrying out his duties
pursuant to this Agreement.

Section 7. Severance Payments. In addition to the foregoing, and not in any way
in limitation of any right or remedy otherwise available to the Affinion Group,
if Executive violates Section 5 or Section 6 hereof, any Severance Payments then
or thereafter due from the Company to Executive shall be terminated immediately
and the Company’s obligation to pay and Executive’s right to receive such
Severance Payments shall terminate and be of no further force or effect.

Section 8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Companies that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(iii) Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

(iv) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v) Executive understands that the Companies will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

--------------------------------------------------------------------------------

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Companies hereby represent and warrant to Executive that:

(i) the Companies have all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Companies;

(ii) the execution, delivery and performance of this Agreement by the Companies
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Companies are a party or any judgment, order or decree
to which the Companies are subject;

(iii) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of the
Companies, enforceable in accordance with its terms; and

(iv) the Companies understand that Executive will rely upon the accuracy and
truth of the representations and warranties of the Companies set forth herein
and the Companies consent to such reliance.

Section 9. Indemnification. The Company shall secure directors’ and officers’
liability insurance for the benefit of Executive on terms at least equal to
those applicable to the other directors and officers of the Company (which
insurance, for Executive, shall provide for advancement of defense costs) and
shall indemnify Executive to the maximum extent permitted under the General
Corporate Law of Delaware.

Section 10. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(b) Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way
(but excluding any stock options or equity awards granted under any equity
compensation plans maintained by the Company or any affiliate).

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Companies shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Companies and their respective successors and assigns. The Companies will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Companies to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Companies would be required
to perform it if no such succession had taken place. As used in this Agreement,
“Companies” shall mean the Companies as hereinbefore defined and any successor
to their business and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law, or otherwise.

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

--------------------------------------------------------------------------------

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Companies of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all Parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or his costs and expenses in any such
arbitration and one-half of the arbitrator’s fees and costs; provided, however,
that the arbitrator shall have the discretion to award the prevailing party
reimbursement of its or his reasonable attorney’s fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Companies and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

If to the Companies, to:

Affinion Group Holdings, Inc.

6 High Ridge Park

Stamford, CT 06905

Facsimile: (203) 956-1021

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002

Attention: Adam Weinstein, Esq.

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h) Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of the
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

--------------------------------------------------------------------------------

(l) Code Section 409A. If any payments of compensation or benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant with
Section 409A of the Code; otherwise, such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company and
reasonably acceptable to Executive, that does not cause such an accelerated or
additional tax. In no event will the Companies, their executives, directors,
officers, agents or representatives have any liability for this Agreement’s
failure to be exempt from or comply with Code Section 409A and such parties do
not guarantee such compliance. Executive shall have no legally binding right to
any distribution or payment made to him in error.

(m) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

By:

 

/s/ Todd H. Siegel

 

 

 

Name:

 

Todd H. Siegel

 

 

 

Title:

 

Chief Executive Officer

 

 

 

AFFINION GROUP, INC.

 

 

 

By:

 

/s/ Todd H. Siegel

 

 

 

Name:

 

Todd H. Siegel

 

 

 

Title:

 

Chief Executive Officer

 

 

 

Greg Miller

 

 

 

Signature:

 

/s/ Gregory S. Miller

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. Termination of Employment. Mark Gibbens (“Executive”) acknowledges that his
last day of employment with Affinion Group Holdings, Inc. (together with
Affinion Group, Inc., the “Company”) is (the “Termination Date”).

2. Full Release. For the consideration set forth in the Employment Agreement, by
and between the Company and Executive, dated as of , 201 (the “Employment
Agreement”) and for other fair and valuable consideration therefor, Executive,
for herself, his heirs, executors, administrators, successors and assigns
(hereinafter collectively referred to as the “Releasors”), hereby fully releases
and discharges the Company, its parents, subsidiaries, affiliates, insurers,
successors, and assigns, and their respective officers, directors, officers,
employees, and agents (all such persons, firms, corporations and entities being
deemed beneficiaries hereof and are referred to herein as the “Company
Entities”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands of whatsoever character, whether
or not known, suspected or claimed, which the Releasors have, from the beginning
of time through the date of this General Release, against the Company Entities
arising out of or in any way related to Executive’s employment or termination of
his employment; provided, however, that this shall not be a release with respect
to any amounts and benefits owed to Executive pursuant to the Employment
Agreement upon termination of employment, vested and accrued amounts under
employee benefit plans of the Company, or Executive’s right to indemnification
and directors and officers insurance as provided in Section 9 of the Employment
Agreement.

3. Waiver of Rights Under Other Statutes. Executive understands that this
General Release waives all claims and rights Executive may have under certain
federal, state and local statutory and regulatory laws, as each may be amended
from time to time, including but not limited to, the Age Discrimination in
Employment Act (including the Older Workers Benefit Protection Act) (“ADEA”),
Title VII of the Civil Rights Act; the Employee Retirement Income Security Act
of 1974; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans with
Disabilities Act; the Worker Adjustment and Retraining Notification Act; the
Connecticut Fair Employment Practices Act; and all other statutes, regulations,
common law, and other laws in any and all jurisdictions (including, but not
limited to, Connecticut) that in any way relate to Executive’s employment or the
termination of his employment.

4. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this General Release. This General Release is
executed by Executive without reliance on any representation by Company or any
of its agents. Executive states that that he is fully competent to manage his
business affairs and understands that he may be waiving legal rights by signing
this General Release. Executive hereby acknowledges that he has carefully read
this General Release and has had the opportunity to thoroughly discuss the terms
of this General Release with legal counsel of his choosing. Executive hereby
acknowledges that he fully understands the terms of this General Release and its
final and binding effect and that he affixes his signature hereto voluntarily
and of his own free will.

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this General Release, and the release contained herein, waives all of his claims
and rights under the ADEA. The waiver of Executive’s rights under the ADEA does
not extend to claims or rights that might arise after the date this General
Release is executed. The monies to be paid to Executive are in addition to any
sums to which Executive would be entitled without signing this General Release.
For a period of seven (7) days following execution of this General Release,
Executive may revoke the terms of this General Release by a written document
received by the General Counsel of the Company no later than 11:59 p.m. of the
seventh day following Executive’s execution of this General Release. This
General Release will not be effective until said revocation period has expired.
Executive acknowledges that he has been given up to [21/45]1 days to decide
whether to sign this General Release. Executive has been advised to consult with
an attorney prior to executing this General Release and has been given a full
and fair opportunity to do so.

6. Miscellaneous.

(a) This General Release shall be governed in all respects by the laws of the
State of Connecticut without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this General Release
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this General Release is held to be excessively broad as to duration, scope,
activity or subject, such provisions will be construed by limiting and reducing
them so as to be enforceable to the maximum extent compatible with applicable
law.

(c) This General Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(d) The paragraph headings used in this General Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this General Release.

--------------------------------------------------------------------------------

(e) This General Release and the Employment Agreement represent the entire
agreement between the parties with respect to the subject matter hereof and may
not be amended except in a writing signed by the Company and Executive. If any
dispute should arise under this General Release, it shall be settled in
accordance with the terms of the Employment Agreement.

(f) This General Release shall be binding on the executors, heirs,
administrators, successors and assigns of Executive and the successors and
assigns of Company and shall inure to the benefit of the respective executors,
heirs, administrators, successors and assigns of the Company Entities and the
Releasors.

1

Insert 45 days in the event of a layoff of two or more employees.

IN WITNESS WHEREOF, the Parties hereto have executed this General Release on
this day of .

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

AFFINION GROUP, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Greg Miller

 

Signature:

 